UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF INDIANA
      I Certify that the foregoing is a
true copy of the original on file in this
court and cause.
                                            UNITED STATES JUDICIAL PANEL
ROBERT N. TRGOVICH, CLERK                                on
        s/JDarrah                            MULTIDISTRICT LITIGATION
By:

Date:       March 12, 2019

             IN RE: BIOMET M2A MAGNUM HIP IMPLANT
             PRODUCTS LIABILITY LITIGATION                                                           MDL No. 2391



                                              (SEE ATTACHED SCHEDULE)



                                            CONDITIONAL REMAND ORDER



            The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
            proceedings in the action(s) on this conditional remand order have been completed and that remand
            to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.

            IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
            its/their respective transferor court(s).

            IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
            Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
            filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
            the Clerk of the Panel within this 7−day period, the stay will be continued until further order of the
            Panel. This order does not become effective until it is filed in the office of the Clerk for the United
            States District Court for the Northern District of Indiana.

            IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
            the Northern District of Indiana with a stipulation or designation of the contents of the record to be
            remanded.



                                                                   FOR THE PANEL:
               Mar 11, 2019

                                                                   Jeffery N. Lüthi
                                                                   Clerk of the Panel
IN RE: BIOMET M2A MAGNUM HIP IMPLANT
PRODUCTS LIABILITY LITIGATION                                           MDL No. 2391



                            SCHEDULE FOR CRO


    TRANSFEREE          TRANSFEROR
 DIST DIV. C.A.NO.   DIST DIV. C.A.NO.   CASE CAPTION
  INN 3 16−00784      AZ   2 16−02553    Battaglia v. Zimmer Incorporated et al
  INN 3 17−00836     CAC 5 17−01751      Wright v. Biomet, Inc. et al
  INN 3 14−01965     FLM 3 14−00439      Jeffers et al v. Biomet Inc. et al
  INN 3 14−01898     FLM 3 14−00940      Macal v. Biomet Inc et al
  INN 3 16−00428      ILS  3 16−00568    Crumbacher v. Zimmer Biomet
  INN 3 12−00569     LAE 2 11−02443      Turner v. Biomet Orthopedics LLC et al
  INN 3 17−00303      MD   1 17−00747    Ringley v. Biomet, Inc. et al
  INN 3 14−01482     MSS 1 14−00173      Stewart v. Biomet Orthopedics LLC et al
  INN 3 14−02002     NCW 3 14−00564      Wohlleber v. Biomet Inc et al
  INN 3 16−00271     NCW 3 16−00164      Stayanoff et al v. Biomet, Inc. et al
  INN 3 17−00600      NE   8 17−00260    Scott et al v. Biomet, Inc. et al
  INN 3 17−00417       NJ  3 17−03433    Bryce et al v. Biomet Inc et al
  INN 3 17−00504      NV   2 17−01364    Folmar v. Biomet Inc et al
  INN 3 16−00454     NYW 6 16−06389      Natal v. Biomet Orthopedics, LLC et al
  INN 3 17−00382     OKW 5 17−00511      Gill et al v. Biomet Orthopedics LLC et al
  INN 3 17−00795     PAM 3 17−01862      Nagurney et al v. Biomet, Inc. et al
  INN 3 17−00532     PAW 2 17−00832      Lyons et al v. Biomet Inc et al
  INN 3 17−00640     TXE 4 17−00526      Walton et al v. Biomet, Inc. et al
  INN 3 17−00246      UT   2 17−00062    Fritschle v. Biomet Inc et al
  INN 3 17−00160     WAW 3 17−05045      Kays v Biomet Orthopaedics LLC, et al
